PER CURIAM.
Considering that the bill filed by Roby Robinson and others in the' superior court of Pulton county, in the state of Georgia, on the 6th day of February, 1897, was a bill to liquidate and wind up the affairs of the Southern Mutual Building & Loan Association, and that upon the said bill the said court took jurisdiction, appointing a receiver, who was directed to take charge of all the moneys, properties, and assets of said corporation, and hold the same subject to the further order of the said court, we are of opinion that thereby, and prior to the filing of the bill by the present appellants in the circuit court of the United States for the Northern district of Georgia, all the assets, money, and properties of every description of the said Southern Mutual Building & Loan Association were taken into the custody and control of said state court, and placed beyond the jurisdiction of the circuit court of the United States for the Northern district of Georgia. It follows that the order appealed from, refusing an injunction on the application of appellants to restrain the treasurer of the state of Georgia from making certain disposition of the assets of the Southern Mutual Building & Loan Association in his possession and under his control, ' and refusing to appoint a receiver to take charge and administer said assets, was in all respects proper. The decree appealed from is affirmed, with costs.